Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

FRANK E. JARABA MIRANDA CIVIL NO,
Plaintiffs

Vv.

PUERTO RICO ELECTRIC POWER

AUTHORITY; FLORIDA POWER AND

LIGHT COMPANY; COMPANY A, B,;

SUBCONTRACTOR C, D, ; X Y¥
INSURANCE COMPANTES

Defendants

 

 

COMPLAINT

TO THE HONORABLE COURT:

Plaintiff demands Trial by Jury

COME NOW the plaintiff FRANK E. JARABA MIRANDA and before

this Honorable Court respectfully states, alleges and prays:

rT. THE PARTIES
Plaintiff Frank E. Jaraba Miranda, (“ JARABA ”) is of legal
age, single and domiciled in the State of New York.
Defendant, PUERTO RICO ELECTRIC POWER AUTHORITY, (“ PREPA “}
is a Puerto Rico public utility corporation, with capacity to
sue and be sued that as of the date of the accident was the
main entity responsible for the generation and distribution
ef electric power in the Commonwealth of Puerto Rico.
In particular, PREPA is the owner of the electric utility
pole identified as TAPP PREPA 08- 2005 35FT C.3 52 68 FTK 420

LB AOC64351, located at the time of the accident described in

 
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 2 of 10

JARABA V. PREPA , Ef al.
COMPLAINT

this complaint at Bucarabones Ward, Gardenia Street, Toa
Alta, Puerto Rico and of the electrical cables attached to
said pole.

4, By information and believe, Florida Power and Light Company
(“FPL”)is a company existing and organized by the Laws of the
State of Florida, with principal offices located at 700
Universe Boulevard, Juno Beach, Florida.

5. Co Defendants, A and B CORPORATION, upon information and
belief, are the fictitious names used to denominate other
companies that, together with the above-named defendants, may
also be jointly responsible to the plaintiff for the accident
as described in the present complaint. Once their identity is
made known by the defendants, they may be included in the
present complaint as additional defendants.

©. Co Defendants Subcontractor C and D, upon information and
belief, are the fictitious names used to denominate other
companies that together with the rest of the defendants
mentioned in this complaint may also be responsible to the
plaintiff for the damages suffered.

7. X and Y, upon information and belief, are the fictitious names
used to denominate insurance companies that had issued
liability policies in favor of one or more of the defendants,
to cover their liability for the actions mentioned in this

complaint. Once they are properly identified, the complaint
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 3 of 10

JARABA V. PREPA , Ef al.,
COMPLAINT

10.

may be amended in order to substitute the fictitious

defendants with the names of the proper insurance companies

Il. JURISDICTION
This Honorable Court has subject matter jurisdiction to
entertain the instant case pursuant to 28 U.S.C. section 1332
because this is a case or controversy between citizens of
different states and the amount in controversy is in excess
of seventy five thousand dollars ($75,000.00), exclusive of
interest and costs.
IIL. TOLLING OF THE STATUE OF LIMITATIONS

The accident that gives rise to the present complaint occurred
on April 2, 2020, in Toa Alta, Puerto Rico. Pursuant to
Articles 7802 and 1803 of the Civil Code of Puerto Rico, 31
L.P.R.A. § 5141 and § 5142, and Article 1868 of the Civil
Code of Puerto Rico, 31 L.P.R.A. § 5298, at the time of filing
the present complaint, the statute of limitations of one (1)

year has not elapsed.

IV. THE FACTS, LIABILITY AND THE DAMAGES
As a result of Hurricanes Irma and Maria, over 3.5 Million
households were left without electricity in Puerto Rico since
the Puerto Rico electrical system and all of its components

suffered catastrophic damages.
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 4 of 10

JARABA V. PREPA , Et al,
COMPLAINT

11.

l2.

13.

14.

Since damages were catastrophic, and in order to rebuild and
repair the entire Puerto Rico electrical system that suffered
damages, PREPA eventually decided to seek assistance from at
least seven Incident Management teams, and a number of utility
companies, contractors and subcontractors.

Co~defendant FPL was one of the entities contracted to provide
restoration services as per a contract, and was assigned the
Region of Bayamon, the area were the electricity pole
mentioned in this complaint was located.

FPL began to transport vehicles, electrical equipment,
supplies and personnel to work on the assigned Bayamon region,
rotating electrical workers, to include line crews in order
to oversee the restoration and/or repair of the assigned
region for the period of the contract and as per the terms of
said contract and in accordance with the applicable
electrical code.

With regard to the pole in question, PREPA, FPL and/or its
companies and subcontractors provided service to reposition
the electrical cables knocked by the Hurricanes in the pole,
and replace missing components, yet they failed to reposition
the electrical cables in the same manner as they were prior
to the passing of the hurricanes, to include failing to
install ceramic insulators and other components, and leaving

exposed sections of the high voltage electricai cables
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 5 of 10

JARABA V. PREPA, Et al.
COMPLAINT

15,

16.

17.

18.

19.

without insulator protection dangerously close to the pole in
question.

With regard to the work performed in the electrical high
voltage cables and the repairs, defendants were lax in
supervising and ensuring that all repairs were properly
carried out, to comply with electrical standards, code and in
accordance with the service contract and/or industry
standards.

On April 2d, 2020 Mr. Jaraba was installing as part as his
work related duties for a subcontractor, internet cables for
CLARO, the main Puerto Rico Telephone and Internet service
provider in the pole mentioned in this complaint.

Mr. Jaraba had ascended the pole in question, and while
performing the installation that he was contracted for,
inadvertently he made contact with his left hand with the
unprotected section of the high voltage electrical cable
wires located next to the pole described in this complaint.
Upon contact, Mr. Jaraba suffered a high voltage electrical
discharge that left him unconscious on the pole and with
severe injuries and burns in various parts of his body to
include the left hand, wrist and arm, burns on this entire
back and extensive damage te his right leg and triceps.

He was taking by ambulance to a Bayamon Hospital and that

same day to Puerto Rico’s Industrial Hospital, were he
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 6 of 10

JARABA ¥. PREPA , Ef all,
COMPLAINT

20.

a1.

22.

23.

24.

25.

26,

2/,

remained hospitalized for more than six months until October
8, 2020.
As a result of the accident, Mr. Jaraba suffered catastrophic
injuries, to include burns in over 21 percent of his body,
scaring, debilitating injuries to his left hand, wrist and
arm and to his right leg.
As a result of the accident Mr. Jaraba has permanent injuries
and permanent impairments, to include disfigurement and scars
in various parts of his body. He had to endure an extensive
painful and prolonged recovery period.
He no longer enjoys various activities and pleasures of life
that he was able to enjoy prior to the accident.
His quality of life has diminished.
He has difficulty sleeping and conducting work related
duties, that have limited his ability to generate income.
The accident would not have happened if not for the combined
negligence of all the defendants and their employees.
Defendants created the dangerous condition were the accident
happened and/or failed to correct the dangerous condition
present prior to the accident, by failing to carry out a safe
and complete repair as per code, industry standards and
contract.
Defendants were lax and careless in making repairs to the

pole and the electrical cables mentioned in this complaint,
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 7 of 10

JARABA V. PREPA , Ef al.,
COMPLAINT

28.

29,

30.

31.

leaving a dangerous section of cables without insulation
protection and were also careless in ensuring and in
supervising that all repairs were carried out in accordance
with the electrical code, industry standars and contract.
Defendants were lax in allowing the dangerous, exposed
section of the high voltage electrical cable to remain
unprotected and did not inspect the repairs carried out to
ensure that dangerous conditions were eliminated, such as the
exposed section of the electrical high voltage wires and that
proper equipment was installed as it existed prior to the
hurricane Maria as per the services contract and the
electrical code.

Defendants and their employees should have foreseen that
leaving exposed high density electrical cables near an
electrical pole, without the installation of proper ceramic
insulators, and/or without covering exposed wires, created a
dangerous condition that could cause an accident iike the one
suffered by Mr. Jaraba.

Defendants and their employees failed to inspect, maintain,
supervise, repair, inspect and detect, remove the dangerous
condition that the expesed section of the high voltage wires
represented and that caused the life changing, catastrophic
damages suffered by Mr. Jaraba.

Defendants and their employees failed to properly maintain
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 8 of 10

JARABA Y. PREPA., Ef al.,
COMPLAINT

32.

33.

34.

35.

the area where the accident occurred. Defendants were lax and
careless in providing the repairs and the maintenance to the
accident area, and should have known that improper and
incomplete repairs, lack of installation of equipment and
poor maintenance actions could cause an accident like the
one suffered by Mr. Jaraba, yet, they failed to act.

All the defendants are the only parties responsible for the
proper upkeep, maintenance and inspection of electrical
cables, and the repairs required according to code. Their lax
attitude, careless repairs, lack of detection and their lack
of remedial actions, allowed a dangerous condition to be
present that caused the damages suffered by Mr. Jaraba.
Pursuant to Puerto Rico law, all defendants are jointly liable
for the accident and the payment of all damages suffered by
Mr. Jaraba.

As a result of the accident Mr. Jaraba had to endure a very
prolonged and painful recovery period. He now has permanent
injuries. He no longer enjoys various activities and
pleasures of life. The defendants are responsible for the
eccurrence of the accident suffered by Mr. Jaraba and its
terrible and life changing consequences.

As a result of the accident Plaintiffs have had to incur and
are still incurring in unwanted expenses reasonably estimated

in excess of $10,000.00, a sum that the defendants owe the
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 9 of 10

JARABA V. PREPA , Ef al.

COMPLAINT
plaintiffs.
36. Because of the injuries sustained in the accident, Mr. Jaraba

37.

38.

39.

40,

jury

has a permanent disability, he still suffers from pain and
discomfort and is in constant pain. He suffers from mental
anguish.

The value of Mr. Jaraba’s severe and permanent physical
injuries and his pain and suffering and mental anguish due to
the combined negligence of the defendants is estimated in
excess of ONE MILLION FIVE HUNDRED AND FIFTY THOUSAND DOLLARS
($1,550,000.00), a sum that the defendants owe the plaintiff.
Pursuant to Puerto Rico Law, and in particular, Article 20.010
of the Insurance Code of Puerto Rico, 26 L.P.R.A. § 2001, all
Insurance Companies that have issued liability insurance
coverage to one or more of the defendants are jointly and/or
severally liable for the accident and the payment of all
damages suffered by the plaintiffs.

As a result of the accident Mr. Jaraba has present and future
economic damages reasonably estimated in a sum in excess of
FIVE HUNDRED THOUSAND DOLLARS ($500,000), a sum also owed by
the defendants to Mr. Jaraba.

Plaintiff demands trial by jury.

WHEREFORE, Plaintiff prays that this action be tried by a

and after trial, that judgment be entered against the

defendants in amounts not less than as specified in this complaint,
Case 3:21-cv-01145-ADC Document1 Filed 04/01/21 Page 10 of 10

JARABA VY. PREPA, Et al.,
COMPLAINT

with the imposition of costs and reasonable attorney fees in favor
of the Plaintiff.

RESPECTFULLY SUBMITTED

In San Juan, Puerto Rico, this 18* day of April, 2021.

Rivera-Aspinall, Garriga &
Fernandini, PSC

Attorneys for Plaintiffs

1647 Adams St., Summit Hills
San Juan, Puerto Rico 00920
Tel. (787) 792-8644

Fax (787) 792-6475

Cell (787) 360 0094

E-Mail: aspinall@ragflaw.com

 

S/Julian R. Rivera-Aspinall
Julian R. Rivera-Aspinall, Esq.
USDC/PR 208506

 

S/Eduardo R. Jenks

Eduardo R. Jenks

USDC PR# 300110

Attorney for Plaintiff

JENKS CARBALLETRA LAW OFFICE
PMB 565

1353 Luis Vigoreaux Ave.
Guaynabo, PR 00966

Tel. (787)439-3980

Email: edjenks@yahoo.com

 

10
